Citation Nr: 1136119	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-38 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed acquired eye disorder, to include cataracts, on a secondary basis.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to November 1979.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the RO.

The Board remanded these claims in July 2008 so that additional development of the evidence could be undertaken.

As previously noted, in March 2005 private examiner stated that the Veteran suffered from pain and numbness and experiences burning and tingling sensations in both legs. The examiner opined that these conditions were evidence of diabetic neuropathy.  This matter is again referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran is shown to have astigmatism, hyperopia and presbyopia that are not deemed to a disease or injury for which VA compensation benefits may be awarded.

2.  The Veteran is not shown to have manifested complaints or findings referable to an acquired eye disorder, including cataracts, during his extensive service.    

3.  The currently demonstrated cataracts are shown to be age related and not to be due to an identified event or incident of his active service.  

4.  The Veteran's bilateral cataracts are not shown to have caused or aggravated by the service-connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The Veteran's astigmatism, hyperopia and presbyopia (refractive error of the eye) are not diseases or injuries within the meaning of applicable law.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(c) (2010).

2.  The Veteran's acquired eye disability manifested by cataracts is not due to disease or injury that was incurred in or aggravated by active service; nor is any proximately to or the result of a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5216; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Under VCAA, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

VA has a duty to notify a claimant of the information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a).

Upon receipt of a complete or substantially complete application for benefits, VA is also required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

A letter dated in March 2005 and a statement of the case (SOC) mailed to the Veteran in September 2005 satisfied the VCAA notice criteria. The claim was readjudicated in a recent July 2009 supplemental SOC.

As part of a March 2006 letter, the Veteran was notified how disability ratings and effective dates were assigned. Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

VA has a duty to assist a claimant in obtaining evidence needed to substantiate a claim.  This assistance includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, pursuant to the Board's July 2008 remand such an examination (with accompanying medical opinion) was afforded the Veteran in January 2009.  

As part of a VA addendum report dated January 29, 2009, a VA physician opined that the Veteran's cataracts were age related and not due to the service-connected diabetes mellitus.

Here, the VA physician who conducted an examination on the January 13, 2009 did not respond fully to the request for a medical opinion.

The Veteran's accredited representative, as part of an August 2009 Written Brief Presentation, essentially reiterated an earlier statement that VA had acknowledged that cataracts were a complication of diabetes mellitus in a Training document.

A specialist opinion was obtained in August 2011.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints and rendered an opinion consistent with the evidence of record.  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of the specialist opinion.  

Further, the August 2011 specialist opinion substantially complied with the Board's prior remand when the specialist rendered reviewed the claims file, reported the current findings, and provided an opinion with a rationale.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board otherwise concludes that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, VA examination reports, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Service Connection for an Acquired Eye Disorder

The Veteran asserts that he has an eye disability that is related to service, to include on a secondary basis.

Service connection may be granted for disability resulting from disease or injury incurred in the line of duty or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted on a direct basis for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be granted for a disability which is proximately due to or the result of an established service- connected condition, or when a service-connected disorder aggravates another disability (emphasis added).  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

The service treatment records are negative for any complaints, findings or diagnosis of cataracts or other acquired eye pathology in service.  The November 1959 enlistment examination reflected normal field of vision with a refractive error E-2.  The corresponding Report of Medical History noted no eye trouble.  

A March 1964 Ophthalmologic Consultation showed no ocular injuries or disease.  Base in prism was prescribed because the Veteran had a high exophoria at distance and near with associated asthenopia.  

A July 1966 Report of Medical Examination noted normal eyes.  It was noted that the Veteran had worn glasses since 1963.  He had decreased near and distant visual acuity that was corrected to 20/20.  The corresponding report of Medical History reflects that the Veteran wore glasses.  

A July 1967 Medical Recommendation for Flying Duty noted that glasses would be worn while performing those aircrew duties requiring corrected visual acuity.

An August 1967 Report of Medical Examination reflected normal eyes.  It noted that the Veteran wore glasses for reading only since 1961.  The corresponding Report of Medical History showed that he wore glasses.  

A July 1969 Report of Medical Examination showed normal eyes.  It was noted that the Veteran had defective distant vision OU, correctible to 20/20 and defective near vision OD, correctible to 20/20.  The corresponding Report of Medical History reported no eye trouble.  

A May 1976 DD Form 771 reflected that the Veteran was prescribed aviation spectacles.  A July 1979 Report of Medical Examination reported normal eyes.  It was noted that he used contact lenses.

Dr. G. B. stated that the Veteran possible had visual complications due this diabetes.  (See September 2004 Physician's Statement for Diabetes).

The reports from the Duke Senior Health and Geriatric Center provided no evidence linking cataracts to his service-connected diabetes or service.

In a February 2005 VA examination, the Veteran stated that he had his last eye examination in August 2004.  He had no knowledge of any family history of eye disease.  He denied any personal history of eye injuries, infections, disease or surgeries.  After the examination, the Veteran was diagnosed with cataract of both eyes, not caused by diabetes.  He was also diagnosed with pingueculae, astigmatism, hyperopia and presbyopia.

In a July 2008 Written Brief Presentation the Veteran's representative identified VA Compensation and Pension Service Training Letter 00-06, dated on July 17, 2000, which listed cataracts as one of the most common eye complications of diabetes.

The Veteran underwent a VA examination in January 2009.  It was noted that the Veteran had no past ocular history for evaluation of eyes.  He had no blurred vision or glare/halos, but did have an occasional floater.  Upon examination, the Veteran was diagnosed with cataracts, OU, chronic PVD OD, and diabetes type II with no retinopathy.

A January 2009 addendum noted that the Veteran had excellent distance vision when measured on the eye chart.  Each eye had 20/25 visual acuity without glasses.  There was a minimal cataract in each eye.  She noted that the cataract was age related and could not be attributed to diabetes mellitus.  There was no evidence of visual disability from the diabetes mellitus at that time.  The physician who provided the addendum did not review the claims file, but reviewed the examination findings of the January 2009 VA examination.

The Veteran underwent a VA examination in January 2010.  The VA examiner reviewed the claims file.  Upon examination, the Veteran was diagnosed with cataracts that appeared to be typical age-related cataracts.   The lens opacities were relatively mild and were not visually significant at that time.  

The VA examiner found that the Veteran's cataracts were less likely than not due to diabetes.  His rational was premised on the fact that cataracts prevalence increased with age and that the Veteran was 72 years old.

A specialist opinion was obtained in August 2011.  The specialist reviewed the claims file.  He noted that the only complaint regarding vision was in February 2005 examination ("eyes aching a lot").  He noted that there was no complaint of visual disturbance or deficit.  No eye disabilities had been diagnosed since service.  The February 2005 examination noted some cortical opacity changes in the eye consistent with the diagnosis of cataracts (not caused by diabetes).  There was no diabetic retinopathy.  

He noted that the January 2010 VA examination mentioned "2+ cortical, trace NS" of the lenses of both eyes, which was diagnosed as mild cataracts age-related.

The Veteran concluded that, from a review of the Veteran's record, the degree of opacity or "cataract" of the lenses was consistent with the diagnosis of an age-related cataract.  There was no evidence of a typical "metabolic" cataract, such as was seen with a posterior subcapsular type of cataract found in patients who been on prednisone.  The patient has no evidence of a metabolic cataract.

The VA medical reviewer further stated that normal human aging was in fact causation for the presence or development of pathological conditions.  A condition such as cataract (an alteration in the clarity of the human lens) could have various pathological characteristics diagnostic of causation.  

The Veteran's description characteristics of "cortical" or "nuclear sclerosis" were consistent with the causation being aging itself.  Aggravating factors to progression of the cataract could exist (smoking) and could accelerate the cataract process.  He concluded that the cataracts were not related his diabetes.

The Board has also considered the Veteran's statements asserting a nexus between his current eye disability and his extensive active duty service.  Although the Veteran is competent to report that he has vision difficulty, he is not competent to render a medical opinion as to the etiology of this disability.  

In this regard, the Board notes evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's eye disability and any event of his military service, to include as due to his service-connected disabilities, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  

While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, the Veteran is competent to describe vision difficulties, but the Board accords his statements regarding the etiology of such disorder little probative weight as he is not competent to provide a complex medical question.  

Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between service and his current eye disability.  

In contrast, the August 2011 specialist reviewed his records and opined, in part, that the degree of opacity or "cataract" of the lenses was consistent with the diagnosis of age-related cataract.  

The Veteran's description characteristics of "cortical" or "nuclear sclerosis" were consistent with the causation of being aging itself. 

As such, the preponderance of the evidence weighs against a finding that the Veteran's eye disability is due to any event or injury in service. 

Accordingly, in the absence of competent evidence showing current disability, the claim of service connection for an eye disability, to include cataracts, must be denied.



ORDER

Service connection for an acquired eye disorder, to include cataracts on a secondary basis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


